OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 17, 1962. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the special referee and the respondent submits an affidavit in response.
The special referee found that on September 7, 1982, respondent entered a guilty plea to soliciting business on behalf of an attorney in violation of section 479 of the Judiciary Law, a class A misdemeanor.
The special referee failed to make a finding as to a second allegation of misconduct which charged respondent with soliciting or employing a person for the purpose of *194solicitation of a retainer to perform or render legal services by his offering and paying sums of money to an employee of the Federation of Jewish Philanthropies Service Corporation with the intent to influence the employees’ conduct and to obtain confidential information concerning personal injury claims and potential clients who had suffered injuries arising from the tortious acts of employees and agents of this organization’s facilities.
We agree with the findings of the special referee and we also find respondent guilty of the second charge of misconduct set forth above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the fact that respondent has been suspended since October 21, 1983. Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of three years, nunc pro tunc to October 21, 1983 and until the further order of this court.
Mollen, P. J., Titone, Mangano, Gibbons and Thompson, JJ., concur.